UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-2195



JERRY DIXON,

                Plaintiff - Appellant,

          v.


MICHAEL J. ASTRUE, Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:04-cv-00921-NCT-PTS)


Submitted:   June 19, 2008                 Decided:   August 6, 2008


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph E. Wolfe, Norton, Virginia, for Appellant. Anna Mills
Wagoner, United States Attorney, Greensboro, North Carolina;
Robert J. Triba, Chief Regional Counsel, Christopher A. Michaels,
Special Assistant United States Attorney, SOCIAL SECURITY
ADMINISTRATION, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerry Dixon appeals the district court’s order adopting

the magistrate judge’s recommendation and denying his motion for

summary judgment and granting the Commissioner’s motion for summary

judgment    on   his    claim   for   disability     insurance   benefits   and

supplemental security income under the Social Security Act.                 We

have     reviewed      the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Dixon v. Astrue, No. 1:04-cv-00921-NCT-PTS (M.D.N.C.

Oct. 3, 2007).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.


                                                                       AFFIRMED




                                      - 2 -